DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 15, 2022 has been entered.
Claims 1-23, 30-31 and 34-35 have been canceled. Claims 24-29, 32-33 and 36-38 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-29, 32-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gurge et al (US 2014/0243423 A1; 8/28/2014.) in view of Arif (Pilot Chemical Co. 2009;1-4.) and Farmer et al (US 2015/0044317 A1; 2/12/2015).
The instant claims recite a topical cleansing composition comprising: from 0.005 wt. % to 0.1 wt.% of an active ingredient comprising a strain of one or more of Lactobacillus, Clostridia, Lactococcus, Pedicoccus, Enterococcus, Escherichia, Alcaligenes, Corynebacterium, Bacillus, and Propionibacterium, from 0.1 wt.% to 3 wt.% of one or more humectants; at least 50 wt.% water; and at least 1 wt. % of surfactants, wherein the surfactants comprise: at least one primary surfactant comprising sodium laureth sulfate; and at least one secondary surfactant comprising one or more of cocamidopropyl betaine, disodium cocoamphodiacetate, cocamidopropyl hydroxysultaine, lauryl glucoside, or combinations thereof.
Gurge teaches a topical formulation comprising 0.44 wt. % Saccharomyces/xylinum/black Tea ferment, humectants include about 1.2 wt. % to about 3.2 wt. % glycerin, about 50 wt. % to about 60 wt. % water, and about 4.0 wt. % to about 10.0 wt. % surfactants (para 0036, Fig. 1), wherein said surfactants include sodium lauryl sulfate and cocamidopropyl betaine (para 0050). The formulation comprises isopropyl myristate (para 0081).

The cited references do not teach the claimed concentration of the probiotic strain (claims 24 and 33), and wherein the probiotic is a Bacillus ferment (claims 25 and 33).
However, Gurge does teach the topical formulation comprises additional constituents including skin protectants and moisturizers (para 0067). Farmer teaches a topical composition (Abstract) comprising Bacillus ferment, wherein said Bacillus ferment dramatically increases skin moisture content (para 0105-0106).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bacillus ferment into the topical formulation of Gurge, since Gurge discloses that the topical formulation comprises additional constituents including skin protectants and moisturizers, and Farmer specifically discloses that Bacillus ferment dramatically increases skin moisture content. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of Bacillus ferment as a matter of routine experimentation to achieve a desired effect, since Farmer discloses that Bacillus ferment dramatically increases skin moisture content. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an optimized amount of Bacillus ferment with a reasonable expectation for successfully obtaining a topical formulation.

Gurge does not teach the topical formulation wherein said surfactants comprise sodium laureth sulfate (claims 24 and 37).
However, Gurge does teach the topical formulation is a foam (para 0232) and comprises surfactants include sodium lauryl sulfate (para 0050). Arif teaches that sodium lauryl sulfate and sodium laureth sulfate are both cost-effective primary surfactants, which are also high foaming surfactants have excellent cleansing properties (p.1 para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute sodium laureth sulfate for sodium lauryl sulfate for the predictable result of obtaining a foamable formulation, since Arif discloses that sodium lauryl sulfate and sodium laureth sulfate are both high foaming primary surfactants having excellent cleansing properties.

The cited references do not teach the claimed concentration of the ester (claim 29).
However, Gurge does teach the topical formulation comprises isopropyl myristate. In addition, Arif does teach esters like isopropyl myristate are known emollients included in topical formulas (p.2 para 7).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of an ester such as isopropyl myristate in a topical formulation as a matter of routine experimentation, since Arif discloses that esters like isopropyl myristate are known emollients included in topical formulas. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the concentration of an ester such as isopropyl myristate with a reasonable expectation for successfully obtaining a topical formulation.

Response to Arguments
Applicant argues that the primary reference Gurge, taken alone or in combination with any of the secondary references, does not disclose, teach, or suggest a topical cleansing composition comprising from 0.005 wt.% to 0.1 wt.% of an active ingredient as claimed.
These arguments are not found persuasive because Gurge and Farmer both disclose a topical formulation, Gurge discloses that the topical formulation comprises additional constituents including skin protectants and moisturizers, and Farmer discloses that Bacillus ferment dramatically increases skin moisture content. Thus, before the effective filing date of the claimed invention, an ordinary skill in the art would have been motivated by Gurge and Farmer to incorporate an optimized amount of Bacillus ferment with a reasonable expectation for successfully obtaining a topical formulation. In addition, according to MPEP 2144.05 II, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. In the instant case, applicant failed to demonstrate the criticality of such concentration.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN Y FAN/Primary Examiner, Art Unit 1651